Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement of Mid Penn Bancorp, Inc. on Form S-8 of our report dated March 25, 2013, relating to the consolidated financial statements of Mid Penn Bancorp, Inc. as of December 31, 2012 and for the two-year period ended December 31, 2012, which appears in the Annual Report on Form 10-K for the year ended December 31, 2013. /s/ ParenteBeard LLC Allentown, Pennsylvania June 25, 2014
